765 N.W.2d 336 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Robert James LEWIS, Defendant-Appellant.
Docket No. 138191. COA No. 288787.
Supreme Court of Michigan.
May 28, 2009.

Order
On order of the Court, the application for leave to appeal the December 12, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are *337 not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would remand this case to the Court of Appeals as on leave granted.